Case 09-00634-TOM11   Doc 3697 Filed 04/16/19 Entered 04/16/19 17:01:31   Desc
                        Main Document     Page 1 of 5
Case 09-00634-TOM11   Doc 3697 Filed 04/16/19 Entered 04/16/19 17:01:31   Desc
                        Main Document     Page 2 of 5
Case 09-00634-TOM11   Doc 3697 Filed 04/16/19 Entered 04/16/19 17:01:31   Desc
                        Main Document     Page 3 of 5
Case 09-00634-TOM11   Doc 3697 Filed 04/16/19 Entered 04/16/19 17:01:31   Desc
                        Main Document     Page 4 of 5
Case 09-00634-TOM11   Doc 3697 Filed 04/16/19 Entered 04/16/19 17:01:31   Desc
                        Main Document     Page 5 of 5
